  8:19-cv-00133-JMG-SMB Doc # 12 Filed: 08/31/20 Page 1 of 1 - Page ID # 38




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ALIMA BAHSHOOTA,

                  Plaintiff,                           8:19-CV-133

vs.
                                                         ORDER
NELNET, INC.,

                  Defendant.


      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation (filing 11), recommending that the Court dismiss the
plaintiff's case for failure to prosecute. There has been no objection. See 28
U.S.C. § 636(b)(1); NECivR 72.2. When a party fails to timely object to the
report and recommendation of a magistrate judge, the party waives its right to
de novo review by the district court of any portion of the report and
recommendation. United States v. Wise, 588 F.3d 531, 537 n.5 (8th Cir. 2009).
      The Court finds that the Magistrate Judge's recommendation should be
adopted and this case dismissed. Accordingly,

      IT IS ORDERED:

      1.   The Magistrate Judge's Findings and Recommendation
           (filing 11) are adopted.

      2.   This case is dismissed.

      3.   A separate judgment will be entered.


      Dated this 31st day of August, 2020.


                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
